DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities: “a target hydration level comprises to lower the seed repository” should read “a target hydration level comprises lowering the seed repository”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-8, 10, 11, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dong et al. (US 10470379).
Regarding Claim 1, Dong discloses a seed development environment device, comprising: a seed repository (MGH 12); a hydration system (“Examples of inputs for seeds/plants, which will be discussed in detail below, include such things as water, CO2, and light.” Col. 10 lines 65-67); a hydration sensor (“a sensor to sense relative humidity at or near the chip” Col. 4 lines 47-48); a control system (controller 16) configured to: determine a seed type associated with seeds that have been deposited into the seed development environment device (Figure 2 steps 204 and 205); and determine an environmental control sequence for the seeds (Figure 2 step 206), wherein the environmental control sequence includes a plurality of target hydration levels for a plurality of seed development phases (“The controlled growth environmental conditions (e.g., temperature, light, humidity, CO2),” Col. 2 lines 3-5; “The instrumentation can also be flexibly scaled up and down to phenotype different plant species growing to different stages.” Col 14 lines 40-42); and wherein the environmental control sequence is executed by providing the plurality of target hydration levels using the hydration system and by adjusting hydration in the seed development environment device based on feedback from the hydration sensor (“sensors to feedback information to a controller regarding the state of those factors so that each MGH can be its own customizable “living environment”” Col. Col. 12 lines 34-37).
Regarding Claim 2, Dong discloses the seed development environment device of claim 1, wherein the hydration system comprises a water pump (peristaltic pumps 56) and a water distributor (“a microfluidic on-chip humidity generator 60 uses a controlled microfluidic capillary filling mechanism to regulate the internal RH of the greenhouse 12” Col. 20 lines 56-59; Figure 6A).
Regarding Claim 4, Dong discloses the seed development environment device of claim 1, wherein a target hydration level comprises to lower the seed repository into a reservoir of water (“Water comes from a reservoir 40 (with control logic and lines 41 and 42) located outside the MGH 12 and crosses over the sidewall 21 of the MGH 12 into the capillaries 62 through a conduit” Col. 20 lines 63-66).
Regarding Claim 5, Dong discloses the seed development environment device of claim 1, further comprising an air flow system (air control valves 33), wherein the environmental control sequence includes a plurality of target air flow levels for the plurality of seed development phases (“When the detected data are lower than the desired settings, the controller feeds a signal to the off-chip solenoid air control valves 33” Col. 21 lines 26-28;  “The instrumentation can also be flexibly scaled up and down to phenotype different plant species growing to different stages.” Col 14 lines 40-42), and wherein the environmental control sequence is executed by providing the plurality of target air flow levels using the air flow system (Figure 2 step 206).
Regarding Claim 6, Dong discloses the seed development environment device of claim 1, further comprising a temperature adjustment system (“The phenotyping instrumentation is capable of tuning key environmental parameters such as relative humidity (RH), CO2 level, light intensity, temperature, and chemical/hormone concentration” Col. 10 lines 38-40), wherein the environmental control sequence includes a plurality of target temperatures for the plurality of seed development phases (”appropriate sensors could feedback to controller 16 RH, CO2, light level, and temperature readings. Controller 16 could compare them to preset target values and automatically regulate those factors at each MGH.” Col. 11 lines 6-10; Figure 2 steps 204 and 205; “The instrumentation can also be flexibly scaled up and down to phenotype different plant species growing to different stages.” Col 14 lines 40-42), and wherein the environmental control sequence is executed by providing the plurality of target air flow levels using the air flow system (Figure 2 step 206).
Regarding Claim 7, Dong discloses the seed development environment device of claim 1, further comprising a temperature adjustment system (“The phenotyping instrumentation is capable of tuning key environmental parameters such as relative humidity (RH), CO2 level, light intensity, temperature, and chemical/hormone concentration” Col. 10 lines 38-40), wherein the environmental control sequence includes a plurality of target temperatures for the plurality of seed development phases (Figure 2 steps 204 and 205;  “The instrumentation can also be flexibly scaled up and down to phenotype different plant species growing to different stages.” Col 14 lines 40-42), and wherein the environmental control sequence is executed by providing the plurality of target temperatures using the temperature adjustment system and by adjusting a temperature in the seed development environment device based on feedback from a temperature sensor (”appropriate sensors could feedback to controller 16 RH, CO2, light level, and temperature readings. Controller 16 could compare them to preset target values and automatically regulate those factors at each MGH.” Col. 11 lines 6-10).
Regarding Claim 8, Dong discloses the seed development environment device of claim 1, further comprising a lighting system (“The phenotyping instrumentation is capable of tuning key environmental parameters such as relative humidity (RH), CO2 level, light intensity, temperature, and chemical/hormone concentration” Col. 10 lines 38-40), wherein the environmental control sequence includes a plurality of target lighting levels for the plurality of seed development phases (Figure 2 steps 204-206; “The instrumentation can also be flexibly scaled up and down to phenotype different plant species growing to different stages.” Col 14 lines 40-42), and wherein the environmental control sequence is executed by providing the plurality of target lighting levels using the lighting system (Figure 2 step 206).
Regarding Claim 10, Dong discloses the seed development environment device of claim 1, further comprising a network interface that is configured to send a notification or receive a user input over a network (“The modularized and arrayed design of the instrumentation enables users to not only program desired environmental variables, but also scale up and down the dimensions of the integrated plant growth system” Col. 5 lines 62-65).
Regarding Claim 11, Dong discloses the seed development environment device of claim 1, further comprising a camera (camera 18) configured to generate an image of the seeds (“ robot arm 17 has sufficient freedom of movement and precision to move camera 18 to any MGH 12 and effectively obtain desired images of seeds/plants 29 inside a MGH 12.”), and wherein the control system is further configured to determine the seed type associated with the seeds based at least in part on analyzing the image of the seeds (“The instrumentation can also be flexibly scaled up and down to phenotype different plant species growing to different stages.” Col 14 lines 40-42).
Regarding Claim 17, Dong discloses a method, comprising: obtaining a seed type associated with seeds that have been deposited into a seed development environment device (“The instrumentation can also be flexibly scaled up and down to phenotype different plant species growing to different stages.” Col 14 lines 40-42); determining an environmental control sequence corresponding to the seed type (Figure 2 steps 205 and 206), wherein the environmental control sequence includes a plurality of target hydration levels for a plurality of seed development phases (“Examples of inputs for seeds/plants, which will be discussed in detail below, include such things as water, CO2, and light.” Col. 10 lines 65-67; Figure 2); and executing the environmental control sequence corresponding to the seed type (Figure 2 step 206), including at least by providing the plurality of target hydration levels using a hydration system and by adjusting hydration in the seed development environment device based on feedback from a hydration sensor that is included in the seed development environment device (“sensors to feedback information to a controller regarding the state of those factors so that each MGH can be its own customizable “living environment”” Col. Col. 12 lines 34-37).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (US 10470379) as applied to claim 2 above, and further in view of Douglas (US 2020/0260653).
Regarding Claim 3, Dong discloses the seed development environment of Claim 2.
Dong fails to disclose the seed development environment device, wherein the water distributor comprises a mister, drip irrigation, and a sprayer.
However, Douglas teaches a seed development environment device, wherein the water distributor comprises a mister, drip irrigation, and a sprayer (“the delivery could be a slow drip 505 in the vicinity of plant stems. For the hydroponic watering, delivery could include but, not be limiters to a drip grid 505 or a spray mist 506.”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the water distributor of Dong, with the spray, mist, and drip systems of Douglas, in order to ensure the water is evenly distributed among each of the plants to promote healthy growth.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (US 10470379) as applied to claim 8 above, and further in view of Koo et al. (US 2014/0225003).
Regarding Claim 9, Dong discloses the seed development environment of Claim 8.
Dong fails to disclose the seed development environment device, wherein the lighting system comprises one or more of the following: a UV-A light, a UV-B light, and a UV-C light.
However, Koo teaches a seed development environment device of claim 8, wherein the lighting system comprises one or more of the following: a UV-A light, a UV-B light, and a UV-C light (“The UV-LED module 141 may comprise a first LED 1411 that emits UV-A light, a second LED 1412 that emits UV-B light or UV-C light” Paragraph [0049]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the lighting system of Dong with the UV-A light, UV-B light, and UV-C light of Koo, in order to promote healthy growth while preventing the spread of germs and disease amongst the plants.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (US 10470379) as applied to claim 1 above, and further in view of Hatran et al. (US 2021/0161090).
Regarding Claim 12, Dong discloses the seed development environment of Claim 1. Dong further discloses the seed development environment device further comprising: a fresh reservoir (water reservoir 40) to hold fresh water, wherein the hydration is provided using the fresh water from the fresh reservoir (Figure 4A and 6A); and a used reservoir (waste reservoir 96) to hold the used water collected.
Dong fails to disclose a used water collection tray that is configured to collect used water.
However, Hatran teaches a used water collection tray (capture conduits 128) that is configured to collect used water; and a used reservoir (capture reservoir 130) to hold the used water collected by the used water collection tray (Figure 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the fresh and used reservoirs of Dong, with the used water collection of Hatran, in order to prevent the spread of harmful germs and diseases amongst the plants.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (US 10470379) as applied to claim 1 above, and further in view of Rowse (US 5119589).
Regarding Claim 13, Dong discloses the seed development environment of Claim 1.
Dong fails to disclose the seed development environment device, further comprising a steam column configured to distribute the hydration over the seeds in the seed repository.
However, Rowse teaches a seed development environment device, further comprising a steam column (steam injection pipe 5) configured to distribute the hydration over the seeds in the seed repository (“Seed is primed by progressive hydration in a rotating drum (1) by water introduced as steam from a steam generator through an outlet pipe (5)” Abstract).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the water distribution system of Dong, to include a steam column as taught by Rowse, in order to increase the speed at which the seeds germinate.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (US 10470379) as applied to claim 1 above, and further in view of Marchildon (WO 2004/045273).
Regarding Claim 14, Dong discloses the seed development environment of Claim 1.
Dong fails to disclose the seed development environment device, wherein the hydration system comprises a seed repository elevator mechanism that is configured to lower and raise the seed repository into and out of a reservoir.
However, Marchildon teaches a seed development environment device, wherein the hydration system comprises a seed repository elevator mechanism that is configured to lower and raise the seed repository into and out of a reservoir (“The water level in the trough is maintained such that the openings in the bottom of the plant-growing containers at the lower end of the module will be under the surface” Page 7-8).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the hydration system of Dong, with the elevator mechanism of Marchildon, in order to fully soak the seeds and increase the speed at which they germinate.
Claims 15, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (US 10470379) as applied to claim 1 and 17 above, and further in view of Bongartz (US 2019/0259108).
Regarding Claim 15, Dong discloses the seed development environment of Claim 1.
Dong fails to disclose the seed development environment device, wherein the control system is further configured to: determine a remaining duration of a seed development phase based at least in part on a target duration and the feedback from the hydration sensor; determine whether the remaining duration has elapsed; and in response to a determination that the remaining duration has elapsed, output a notification.
However, Bongartz teaches a seed development environment device, wherein the control system is further configured to: determine a remaining duration of a seed development phase based at least in part on a target duration (Paragraphs [0678] and [0680]) and the feedback from the hydration sensor (“The average ripening time for each stage (time schedule of ripening) is in some embodiments/implementations stored with corresponding environmental data like humidity, nutrition, illumination, temperature, and others.”  Paragraph [0680]); determine whether the remaining duration has elapsed (Paragraphs [0678]-[0680]); and in response to a determination that the remaining duration has elapsed, output a notification (“further comprising a user interface configured to deliver the growth status of the plants” Paragraph [0260]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control system of Dong, with the ability to determine remaining duration of a plant development phase as taught by Bongartz, in order to determine which environmental characteristics to employ in order to ensure the plant remains healthy.
Regarding Claim 16, Dong and Bongartz teach the seed development environment of Claim 15. Dong further discloses the seed development environment device, wherein the control system is further configured to: receive a user input; and update the environmental control sequence based at least in part on the user input (“The modularized and arrayed design of the instrumentation enables users to not only program desired environmental variables, but also scale up and down the dimensions of the integrated plant growth system” Col. 5 lines 62-65).
Regarding Claim 18, Dong discloses the method of Claim 17. 
Dong fails to disclose the method, further comprising: determining a remaining duration of a seed development phase based at least in part on a target duration and the feedback from the hydration sensor; determining whether the remaining duration has elapsed; and in response to a determination that the remaining duration has elapsed, outputting a notification.
However, Bongartz teaches the method, further comprising:  determining a remaining duration of a seed development phase based at least in part on a target duration (Paragraphs [0678] and [0680]) and the feedback from the hydration sensor (“The average ripening time for each stage (time schedule of ripening) is in some embodiments/implementations stored with corresponding environmental data like humidity, nutrition, illumination, temperature, and others.” Paragraph [0680]); determining whether the remaining duration has elapsed (Paragraphs [0678] and [0680]); and in response to a determination that the remaining duration has elapsed, outputting a notification (“further comprising a user interface configured to deliver the growth status of the plants” Paragraph [0260]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hydration system of Dong, with the ability to determine remaining duration of a plant development phase as taught by Bongartz, in order to determine which environmental characteristics to employ in order to ensure the plant remains healthy.
Regarding Claim 19, Dong and Bongartz teach the method of Claim 18. Dong further discloses the method, further comprising: receiving a user input; and updating the environmental control sequence based at least in part on the user input (“The modularized and arrayed design of the instrumentation enables users to not only program desired environmental variables, but also scale up and down the dimensions of the integrated plant growth system” Col. 5 lines 62-65).
Regarding Claim 20, Dong and Bongartz teach the method of Claim 18.
Dong fails to disclose the method, further comprising: receiving a user input; and updating the remaining duration of the seed development phase based at least in part on the user input.
However, Bongartz teaches the method, further comprising: receiving a user input; and updating the remaining duration of the seed development phase (“10th aspect of “Yield Prediction”:…calculating the typical time left until ripeness”) based at least in part on the user input (“The Controlled Agricultural System according to the 10th  or 11th aspect… further comprising a user interface configured to deliver the growth status of the plants” Paragraph [0260]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the user input function of Dong, with the notification system of Bongartz, in order to allow the user to provide input into the environmental conditions and prevent the plants from experiencing health issues.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cross (US 11310976) and Hunter et al. (US 2021/0224979) are considered relevant prior art as they pertain to automated plant growing environments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALANNA KAY PETERSON whose telephone number is (571)272-6126. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.P./Examiner, Art Unit 3642                                                                                                                                                                                                        
/MONICA L PERRY/Primary Examiner, Art Unit 3644